HODGE, Chief Justice,
concurring.
I agree with the majority that the People introduced sufficient evidence to sustain Ubiles’s convictions. I write separately because I would reach the merits of Ubiles’s Confrontation Clause challenge, but conclude that his constitutional rights were not violated when the People failed to call Lt. Jarvis as a witness.
I. WAIVER
As a threshold matter, it is well-established that waiver is a non-jurisdictional, judicially-created doctrine, and thus an appellate court may “exercise[ ] its discretion to bypass [a] relatively complex waiver issue and resolve [the] appeal on the merits” if the issue is simple and fails on the merits. United States v Black, 773 F.3d 1113, 1115 n.2 (10th Cir. *5992014); Lemke v. Ryan, 719 F.3d 1093, 1098-99 (9th Cir. 2013); United States v. Caruthers, 458 F.3d 459, 472 & n.6 (6th Cir. 2006); United States v. Cupit, 169 F.3d 536, 539 (8th Cir. 1999). Although the majority opinion devotes eight pages to addressing whether Ubiles fairly presented the Confrontation Clause issue to the Superior Court, Part II of this concurrence rejects Ubiles’s argument on the merits in a mere two paragraphs. Consequently, this appeal represents the textbook example of a case where waiver need not be addressed, since resolving the difficult waiver issue will squander more judicial resources than simply assuming, without deciding, that the issue has been preserved, and then rejecting it on the merits.
Nevertheless, I would conclude that Ubiles did not waive his Confrontation Clause argument. This Court has repeatedly distinguished between forfeiture and waiver, in that “[wjhen a legal rule has been waived, an appeal based upon the nonadherence to that legal principle is precluded,” but “[i]f ... the correct application of the rule merely was forfeited, then an appellate court may nevertheless review for plain error.” Murrell v. People, 54 V.I. 338, 361-362 (V.I. 2010) (internal quotation marks omitted). This Court has repeatedly held that to constitute a waiver rather than a mere forfeiture, either (1) the defendant must personally waive the right after being informed of its existence, or (2) the defendant’s counsel has invited the error on behalf of the defendant if counsel actively and unambiguously consents to the waiver, and the right is not so fundamental as to require an informed voluntary waiver from the defendant personally. See Williams v. People, 59 V.I. 1024, 1033 (V.I. 2013); Francis v. People, 57 V.I. 201, 216 n.10 (V.I. 2012); Fontaine v. People, 56 V.I. 571, 583-84 (V.I. 2012); Murrell, 54 V.I. at 361-62; Latalladi v. People, 51 V.I. 137, 143-44 (V.I. 2009).
In this case, the majority recognizes that Ubiles did not personally waive the right at issue, but maintains that his counsel effectuated a waiver by stating that he had no objection to the admissibility of the breathalyzer results. But until now, this Court has only found that an attorney has waived a right on behalf of a client in cases where counsel actively induced or encouraged the Superior Court to take a specified action. See, e.g., Williams, 59 V.I. at 1035 (counsel had “not only endorsed application of [the statute]” but “proposed] that the Superior Court take [an] action” which “the Superior Court fully adopted”); Powell v. People, 59 V.I. 444, 464 (V.I. 2013) (counsel “stipulated to the *600admission of what are arguably the most gruesome of the photos”); Fontaine, 56 V.I. at 583 (waiver of review of “erroneous jury instructions proposed by a defendant’s counsel”); Duggins, 56 V.I. at 308-09 (“counsel invited the error by eliciting the testimony in the first place”); Latalladi, 51 V.I. at 143-44 (counsel waived error when “not only failed to object . . . but actually suggested that the judge read the statutory definition of forgery again”). Importantly, courts have consistently found that an attorney simply stating that there is no objection — without more — is not sufficient for a finding of waiver. See United States v. Brown, 849 F.3d 87, 90 n.6 (3d Cir. 2017) (counsel did not waive to complain about empanelling of dual juries when counsel advised trial judge that there were no objections); State v. Myles, 479 S.W.3d 649, 656 (Mo. Ct. App. 2015) (counsel did not waive review of jury instructions by stating she had no objection); Felker v. State, 172 Ga. App. 492, 323 S.E.2d 817, 820-21 (1984) (counsel did not waive review of admission of crime lab report by stating that he had no objection); United States v. Carter, 1 C.M.A. 108, 2 C.M.R. 14, 19-20 (CMA 1952) (counsel’s statement that he had no objection to the evidence was not a stipulation). In other words, courts have interpreted an attorney saying that there is no objection as equivalent to the attorney failing to say anything at all, which this Court has already held will not establish a waiver. Williams, 59 V.I. at 1033. But even if this Court were to reject these authorities and hold that an attorney may waive an issue simply by stating that there is no objection, I would conclude that Ubiles’s counsel did not do so in this case because whether a piece of evidence violates the Confrontation Clause is a distinct question from whether the evidence is admissible. The majority correctly recognizes that the “fairly presented” standard under Supreme Court Rule 4(h) is a low threshold. Even though Ubiles clearly raised this issue before the Superior Court as part of his oral motion for judgment of acquittal at the close of the People’s case, the majority determines that even this low threshold was not met because he failed to object to the admissibility of the breathalyzer results when the People offered it into evidence. However, it is well-established that evidence may be admissible under the rules of evidence, yet violate the Confrontation Clause if it is presented in an impermissible way. See, e.g., Melendez-Diaz v. Massachusetts, 557 U.S. 305, 311, 329, 129 S. Ct. 2527, 174 L. Ed. 2d 314 (2009) (holding admission of “certificates of analysis” violated the confrontation clause when admitted in the absence of the forensic analyst who produced them, *601even though the certificates were admissible under state rules of evidence); United States v. Jimenez, 513 F.3d 62, 76-77 (3d Cir. 2008); accord, Jeffrey L. Fisher, Crawford v. Washington: The Next Ten Years, 113 Mich. L. Rev. First Impressions 9,10 (2014) (“[T]he Confrontation Clause is not a rule of evidence but rather one of criminal procedure.”).
Because the admission of evidence is a separate issue from whether the presentation of the evidence violates the Confrontation Clause,1 a defendant’s failure to object to the admission of evidence does not result in waiver of a claim that the way the evidence was presented violated the Confrontation Clause.2 See D.G. v. State, 76 So. 3d 852 (Ala. Crim. App. 2011) (rejecting argument that defendant invited error by stipulating to admission of videotaped testimony and then objecting on Confrontation Clause grounds after the close of all evidence as part of motion for acquittal); see also People v. Oslo, 2005 Cal. App. Unpub. LEXIS 4573, at *19 n. 11 (Cal. Ct. App. May 25, 2005) (unpublished) (failure to object to admission of victim’s statement did not cause Confrontation Clause issue to be invited error); cf. People ex rel R.A.S, 111 P.3d 487, 491 (Colo. Ct. App. 2004) (stipulation that witness is incompetent to testify does not establish waiver to right of confrontation). And while the best practice would certainly have been for Ubiles to object to the breathalyzer report and related testimony on Confrontation Clause grounds at the time of admission, Ubiles did not err by waiting to raise the challenge until after the People rested its case, given that the People could still have cured the *602Confrontation Clause error — if any — by calling Lt. Jarvis as a prosecution witness after the breathalyzer report was admitted into evidence through Office Charles’s testimony.3 United States v. Clark, 480 F.2d 1249, 1251 (5th Cir. 1973); People v. Hughey, 194 Cal. App. 3d 1383, 240 Cal. Rptr. 269, 273 (1987); see also Parker v. State, 779 P.2d 1245, 1251 (Ariz. Ct. App. 1989) (holding that defense counsel is not required to raise Confrontation Clause challenge at the time the out-of-court statement is admitted into evidence, since the prosecution can call the witness at any time prior to the end of its case). Therefore, I would conclude that Ubiles fairly presented this issue to the Superior Court.
II. MERITS
Since I disagree with the majority that Ubiles waived his Confrontation Clause argument, I would proceed to consider it on the merits. Whether the People presented evidence in violation of the Confrontation Clause is a pure question of law for which this Court’s review is plenary. Rawlins v. People, 61 V.I. 593, 606 (V.I. 2014). The Confrontation Clause provides that “[i]n all criminal prosecutions, the accused shall enjoy the right. . . to be confronted with the witnesses against him.” U.S. Const, amend. VI. However, “the Confrontation Clause guarantees only ‘an opportunity for effective cross-examination, not cross-examination that is effective in whatever way, and to whatever extent, the defense might wish.’ ” United States v. Owens, 484 U.S. 554, 559-60, 108 S. Ct. 838, 98 L. Ed. 2d 951 (1988) (quoting Kentucky v. Stincer, 482 U.S. 730, 739, 107 S. Ct. 2658, 96 L. Ed. 2d 631 (1987)) (emphasis in original). In other words, “[w]hen a witness ‘is present at trial and subject to unrestricted cross-examination ... the traditional protections of the oath, cross-examination, *603and opportunity for the jury to observe the witness’ demeanor satisfy the constitutional requirements.” Williams v. People, 56 V.I. 821, 829 (V.I. 2012) (quoting Owens, 484 U.S. at 560).
While Ubiles relies on the United States Supreme Court’s decision in Bullcoming v. New Mexico, 564 U.S. 647, 657-58, 131 S. Ct. 2705, 180 L. Ed. 2d 610 (2011), where the Supreme Court held that one laboratory analyst may not testify to a test performed by another, non-testifying analyst, in this case Officer Charles testified that she personally administered the standardized field sobriety test, as well as the breathalyzer test, on Ubiles. Significantly, information relating to the calibration or accuracy of a breathalyzer machine was not needed for the People to establish any element of the offenses with which Ubiles was charged; rather, this information is relevant solely to Ubiles’s challenge to the weight of the otherwise admissible evidence introduced by the People. Accord, Melendez-Diaz, 557 U.S. at 311 n.1 (“[I]t is not the case, that anyone whose testimony may be relevant to establishing . . . accuracy of the testing device, must appear in person as part of the prosecution’s case.”). Consequently, it was Ubiles — and not the People — who bore the burden to introduce any evidence calculated to cast doubt on the reliability of the breathalyzer test, including calling Lt. Jarvis as a witness. See, e.g., State v. Maga, 166 N.H. 279, 96 A.3d 934, 940 (2014); Commonwealth v. Dyarman, 621 Pa. 88, 73 A.3d 565, 569-70 (2013), cert. denied, 134 S. Ct. 948, 187 L. Ed. 2d 785 (2014); Matthies v. State, 85 So. 3d 838, 843-44 (Miss. 2012), cert. denied, 568 U.S. 885, 133 S. Ct. 317, 184 L. Ed. 2d 154 (2012); accord, Speers v. State, 999 N.E.2d 850, 855 (Ind. 2013) (“[T]here is no Confrontation Clause violation where the State introduces evidence and links in the chain of custody are missing ... . The significance of any gap created by the absence of [the witness] was a matter for the jury to weigh.”), cert. denied, 134 S. Ct. 2299, 189 L. Ed. 2d 183 (2014). Accordingly, I would nevertheless affirm Ubiles’s convictions, notwithstanding my conclusion that he did not waive his Confrontation Clause argument.

 For this reason, the case law relied upon by the majority in its waiver analysis is inapposite, in that none involve the presentation of evidence under the Confrontation Clause.


 In Melendez-Diaz, the United States Supreme Court — in dicta — stated that “[t]he right to confrontation may, of course, be waived, including by failure to object to the offending evidence.” 557 U.S. at 313-14 n.3. Because Melendez-Diaz itself concerned a situation in which evidence was clearly admissible under a state rule of evidence but not presentable under the Confrontation Clause, I interpret this dicta as referring only to a failure to object on Confrontation Clause grounds, rather than failing to object — or even stipulating — on admissibility grounds. To hold otherwise would waste judicial resources by requiring parties to make frivolous objections to the admissibility of evidence for the sole purpose of preserving a non-frivolous Confrontation Clause issue for appellate review. See NLRB v. Miller Brewing Co., 408 F.2d 12,16 (9th Cir. 1969) (“We know of no theory of waiver which requires the doing of a futile act to preserve a right not dependent on and only tangentially related to the act.”); Armour & Co. v. United States, 402 F.2d 712, 724 n.14 (7th Cir. 1968) (“[I]t is not required that parties engage in the futile act of objecting to the admission of evidence in order to preserve the right on review to urge that the agency’s order is not based on substantial evidence in the record as a whole.”).


 Unlike many jurisdictions, the Rules of the Superior Court do not require that the prosecution provide the defendant with a witness list. Moreover, to the extent the Federal Rules of Criminal Procedure apply to a criminal proceeding in the Superior Court pursuant to Superior Court Rule 7—a proposition which this Court has strongly questioned, see Estick v. People, 62 V.I. 604,619 n.7 (V.I. 2015) —it is worth noting that the Federal Rules also do not contain such a requirement in non-capital cases. See United States v. Presser, 844 F.2d 1275, 1285 (6th Cir. 1988); United States v. Angelini, 607 F.2d 1305, 1308-09 (9th Cir. 1979); United States v. Apostolopuos, 2005 U.S. Dist. LEXIS 23005, at *13 (S.D.N.Y. Oct. 6, 2005) (unpublished). For this reason, it is also immaterial that Ubiles relied on the breathalyzer report during his cross-examination of Officer Charles, given that the People introduced the report during its direct examination of Officer Charles and the People had not yet rested its case, thus preserving the possibility that any Confrontation Clause violation could be cured.